Citation Nr: 1821310	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-25 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress syndrome (PTSD), depressive disorder, and bipolar disorder with psychosis.

2. Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1974 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The Veteran was notified of this decision in a January 2013 notification letter. The Veteran filed a Notice of Disagreement (NOD) in January 2014 and a Statement of the Case (SOC) was issued in May 2014.  The Veteran filed a timely Substantive Appeal (VA Form 9) in June 2014.

In August 2016, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA (Legacy) paperless claims file.

The issue of entitlement to service connection for bilateral flat feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran is not a combat veteran; there is sufficient corroborating evidence that a claimed in-service stressor occurred; and there is medical evidence that links a diagnosis of PTSD to the corroborated claimed in-service stressor.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD are met. 38 U.S.C. §§ 1113, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). In light of the Board's favorable decision to grant service connection for PTSD, no discussion of VA's duties to notify and assist is necessary for these issues.

II. Service Connection

Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. 1110, 1131; 38 C.F.R. 3.303 (a). 

Service connection may also be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C. § 1113 (b); 38 C.F.R. § 3.303 (d).

In general, service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, listed chronic diseases, to include psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service or in service and at any time thereafter. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304 (f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident. 38 C.F.R. § 3.304 (f)(5). Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Id. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

Moreover, it is well established that if a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated. Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011). Specifically, 38 C.F.R. § 3.304 (f)(5), allows Veterans claiming PTSD from an in-service military assault to submit evidence other than in-service medical records to corroborate the occurrence of a stressor, and this includes medical opinion evidence. Menegassi, 638 F.3d at 1382; see also 67 Fed. Reg. 10,330, 10,330-31 (Mar. 7, 2002).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability of benefits. 38 U.S.C. § 1154 (a) (2012). Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Under 38 U.S.C. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence. The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000). The Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Factual Background

The Veteran contends that he has PTSD, which resulted from service. Specifically, the Veteran asserts that he was subjected to racism and discrimination in service which caused him to develop PTSD. Service treatment records do not reveal any diagnosis or report of any psychiatric disorder, including PTSD. 

In a December 2011 lay statement, the Veteran reported that while he was in service at Fort Lewis, Washington, he was standing in the chow line with several other African American soldiers when a soldier told another soldier that he and his family were members of the Ku Klux Klan and had killed and burned down the houses of African Americans in Mississippi. The Veteran reported that his mind went blank with fear. He alleged that a few days later, the captain of the company assembled the African American soldiers and alleged that someone had physically assaulted a couple of soldiers following the aforementioned racial remarks. The Veteran indicated that these allegations were false, however he reported that the captain and other officers made a group of the African American soldiers remain in a locked room while they conducted a mock court proceeding. He asserted that he and the other African American soldiers were interrogated for many hours and threatened with jail if they did not cooperate. The Veteran asserted that he lived in fear and had to watch his back after this incident. Following the incident, the Veteran reported that he was scared to tell anyone because he did not trust anyone and was young and emotionally fearful. 

In several subsequent lay statements and hearing testimony before the Board, the Veteran repeated the aforementioned stressor and also alleged the following incidents: 

1. The Veteran indicated that he was called a "young negro boy scout" by drill sergeants when he reported that he wanted to go to medical call following foot pain from marching, running, and hiking in his boots. He reported that the drill sergeant told him he would be perceived as a "punk" or too soft if he went to medical call, so he did not go. The Veteran later indicated his aversion to being identified by the word "negro" as he associated the term with a racial epithet he had been called in the past. 

2. The Veteran reported that he was told by African American soldiers returning from Vietnam that he was stupid to have joined the army because African American soldiers were being killed by friendly fire due to their race.  

3. The Veteran reported an incident when he was working in the motor pool, directing a soldier who was driving a tanker. The driver of the tanker started speeding up, forcing the Veteran to roll out of the way to avoid being hit. The Veteran reported that the driver was laughing and the Veteran perceived that he was trying to hit him. The Veteran stated that he told the motor pool sergeant but that he brushed off the incident and told the Veteran not to worry. 

4. The Veteran reported that he was punished for speaking out about being mistreated and was put on guard duty more than others in the cold and rain at the motor pool. He reported that he was later put on a detail cutting potatoes in the mess hall because of his complaints of mistreatment in the motor pool.

Based on the aforementioned incidents and stressors, the Veteran expressed a general feeling of fear and mistrust. He further asserted that he was very intimidated when he underwent tests to grade his performance in his military occupational specialty as a military wheel vehicle mechanic. He reported that he did not score well because of the stress the army had put on him. The Veteran submitted documentation of this in-service testing. He indicated that he had previously had good passing grades when he joined the military. He reported that he was subsequently promoted to PFC/E-3 in August 1975, while other soldiers who entered service at the same time or after him were promoted months or a year ahead of him and promoted at E-4. He contends that he had been told he would be promoted with his peers but was not and subsequently never attained a promotion to E-4 before separation.  

The Veteran further reported that he volunteered to go on a temporary duty assignment to Alaska to get away from his unit because he feared for his life because of the incidents that had occurred.  

In November 2012, the RO issued a Formal Finding on a Lack of Information Required to Verify Stressors in Connection to the PTSD Claim. It was determined that the information required to verify the stressful events described by the Veteran was insufficient to research the case for an Army record. 

In the rating decision on appeal, the RO acknowledged that the Veteran had received a diagnosis of PTSD in July 2011, but denied service connection based on the lack of a verified stressor and credible evidence showing a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor. 

The Veteran was first seen for psychiatric issues in June 2011. The Veteran was seen by a mental health nurse after reporting to the emergency room where he reported that an individual at the Salvation Army shelter where he was staying had been killed the night before. He reported that he had seen previous instances of people being killed and that it upset him.

The Veteran was seen the following day by Dr. A.M., a VA staff psychiatrist. She rendered a primary diagnosis of adjustment disorder and noted depressive symptoms as evidenced by poor sleep, poor appetite, withdrawn/isolative symptoms, and depressed mood. She further noted that the Veteran exhibited PTSD symptoms as evidenced by recurrent intrusive thoughts of traumatic experiences, flashbacks, irritability, hypervigilance, and social isolation. The Veteran was referred to an outpatient PTSD clinic. 

In a follow-up visit in July 2011, the Veteran stated "I'm tired of living in fear, the police department is framing people, I want to kill them before they kill me." Dr. A.M. noted that it was the Veteran's second psychiatric hospitalization at the Hampton VA Medical Center.  She noted that he had been discharged earlier that month with a diagnosis of adjustment disorder. Chronic PTSD and depression, not otherwise specified were listed on the Veteran's problem list.

An October 2011 treatment note reported a history of depressive disorder, not otherwise specified and psychotic disorder, not otherwise specified. The Veteran was noted to be on guard and disorganized. He reported feelings of being targeted by police, displayed increased paranoia and perseverated about the "Klan" as he related them to enforcement agencies. He was noted to have spontaneous crying spells and worry as well as intrusive thoughts about his past negative experiences in the military. 

A June 2012 psychiatry-attending progress note noted that the Veteran had been admitted earlier that month. During this visit, he stated that "they tried to kill me in the military..." The Veteran went on to list four or five situations where he felt that he did not receive safe care.  

In a March 2016 progress note, Dr. A.M. noted that it was the Veteran's fourth psychiatric hospitalization. She noted that the Veteran had psychiatric hospitalizations in June 2011, July 2011, and June 2012. Dr. A.M. reported a mental health history of unspecified depressive disorder, unspecified psychotic disorder, and PTSD. The Veteran reported that he was at an Amtrak station when he felt like jumping in front of the train because of a fear that the police, military, or authorities were trying to kill him and he wanted to try to kill himself first. He reported "flashbacks of what happened in Army in Fort Lewis" that were triggered by being around military bases or the police. Dr. A.M. noted that the Veteran had significant mistrust of authority after dealing with Klan threats and racial tension in the Army. She listed discrimination and racial tension during service as part of the Veteran's psychological trauma history. Listed diagnoses included PTSD, non-combat and bipolar disorder, depressive with psychosis. 

In March 2016, a week after his last treatment visit with Dr. A.M., it was noted that the Veteran had attempted suicide at the McGuire VA Medical Center. The Veteran stated "I need to be on the psychiatric floor. I'm going to kill myself myself [sic] and my blood will be on your hands." At that time he was transferred to inpatient psychiatry until a bed was available at the Hampton VAMC. The Veteran was subsequently transferred back to the Hampton VAMC. He expressed paranoid delusions about police and doctors "out to get" him and asked if medical staff were "related to Hitler" and "trying to put me in a camp."

In October 2016, Dr. A.S., the Veteran's primary care physician at the Hampton VAMC, provided an opinion about the Veteran's PTSD. She noted that the Veteran had been diagnosed with PTSD, non-combat, related to his negative experiences in the military. She reported the Veteran's specific contentions about the incident at Fort Lewis and noted that since then he had repeated exacerbations of PTSD, including flashbacks, hypervigilance, irritability, and social isolation, triggered by places or events that remind him of his experiences in the military. 

The doctor noted that the Veteran's PTSD included a fear that people were "out to get him" and trying to kill him which led to extreme behavior when his PTSD had been triggered. She related that in March 2016, while travelling, the Veteran thought about jumping in front of a train and was subsequently admitted to mental health later that day. During that hospitalization, the Veteran tried to hang himself as he thought "they were trying to kill me so I tried to do it first." Dr. A.S. opined that this fear was caused by the threats he experienced during the military. She further noted that his PTSD may be triggered by events in the news. She concluded by noting that the Veteran had several hospitalizations on the mental health unit for exacerbations of his PTSD at which time he fears for his life and may become suicidal. 

Analysis

The evidence of record contains numerous mental health diagnoses including adjustment disorder, unspecified depressive disorder, unspecified psychotic disorder, non-combat PTSD, and bipolar disorder, depressed, with psychosis. Progress notes reflect mental health treatment and diagnoses throughout the appeal period, as recently as January 2018.

As an initial matter, the Board notes that with regard to the first element of service connection for PTSD, there is competent evidence establishing that the Veteran has been diagnosed with PTSD during the claim period. The Veteran's treatment records contain multiple notations indicating a diagnosis for PTSD. See, e.g. June 2011, July 2011, and March 2016 VA medical treatment records. The Board observes that the Veteran has never been afforded a VA examination to assess his mental health conditions. Nonetheless, the diagnoses contained in the VA treatment records were provided by Dr. A.M., a VA psychiatrist and are sufficient to support a finding of PTSD. See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (finding that mental health professionals making a PTSD diagnosis "are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis"). Accordingly, the first criterion, that of a current disability of PTSD, has been met.

With regard to the second element, the Veteran's claimed stressors are related to personal experiences while in service. As noted above, VA has not been able to confirm the various traumatic events the Veteran has claimed. Service records confirm that the Veteran was stationed at Fort Lewis, Washington during the time of the alleged stressor. Additionally, personnel records reflect that the Veteran was transferred to a different unit at Fort Lewis and that he had an MOS as both a wheel vehicle mechanic and a food service specialist, which is consistent with his reports that he changed units and duties while at Fort Lewis. In its review of the evidence of record, the Board could not find confirmation that the Veteran assumed temporary duty in Alaska as he has alleged. However, the Board notes an August 1976 in-service memo noting lost service records. The memo noted that the records were needed for the Veteran's separation processing. The nature of the records that were missing was not addressed in the memo and it is unclear if such records were located and associated with the Veteran's file. The Board gives due consideration to the possibility that such records may have contained relevant information about the Veteran's alleged temporary duty in Alaska. 

The Veteran's reported stressors have remained consistent over the many years since he began treatment for his psychiatric conditions with the VA. See VA medical treatment records. The Veteran's lay statements and hearing testimony establish that he was exposed to racial incidents in service, which gave rise to his mental health symptoms. Although the Veteran is not competent to diagnosis himself with PTSD or to establish a link between his PTSD symptoms and service, he is competent to describe the manner in which he perceives he was treated, as such facts are within his personal observation. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Likewise, the statements and testimony are credible as they relate to the fear and trauma that the Veteran claims he experienced since they are consistent with the medical records submitted which confirm the Veteran's symptoms of anxiety, fear, paranoia, agitation, and depression with regards to his memories of service.

Additionally, the Veteran has been consistently complaining of the same mental health symptoms dating back to 2011, when he first received treatment. The psychiatric notes of record verify that the Veteran was reporting the same trauma stressors from the military. See VA Treatment Records June 2011 - present. This was consistent in both the treatment notes of Dr. A.M. and in the opinion provided by the Veteran's VA primary care physician, Dr. A.S.  Crucially, there is no indication in the record that any of the VA mental health providers suspected any malingering on the part of the Veteran. Although the claimed stressors in this case do not involve allegations of exposure to enemy mortars, rocket fire, etc., the general principle set forth in Pentecost v. Principi, 16 Vet. App. 124, 129 (2002) and Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) that a claimed stressor need not be corroborated in every detail is noted. Resolving reasonable doubt in favor of the Veteran, the Board finds that there is sufficient corroborating evidence that some of the claimed stressors associated with the Veteran's reports of in-service racial incidents occurred. 

The evidence also establishes a link between the Veteran's PTSD diagnosis and the claimed in-service stressors associated with the in-service racial incidents. Specifically, in October 2016, Dr. A.S. confirmed that the Veteran's diagnosed non-combat PTSD was related to his negative experiences in the military. Although Dr. A.S. is a primary care physician and not a psychiatrist, the Board nonetheless finds her opinion to be probative. Dr. A.S. is familiar with the Veteran's medical and mental health history and used the Veteran's VA mental health records in formulating her opinion. Further, almost all of the VA psychiatric treatment records which describe the Veteran's various mental health symptoms and diagnosed psychiatric conditions, including PTSD, also note that the Veteran's symptoms bear some relationship to his experiences in service. No treating physician has expressed concern about the reliability of the Veteran in reporting a fully accurate history, nor implied that the Veteran did not suffer from his symptoms as reported. Notably, there are no contrary opinions of record. 

Resolving all reasonable doubt in the Veteran's favor, the Board determines that the record evidence is at least in relative equipoise as to whether the claimed stressors occurred and whether the Veteran's PTSD was caused by such claimed stressors. Accordingly, service connection for PTSD is warranted. In so finding, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers a chronic mental disability from in-service stressful events.  The chronic mental disability resulting from the in-service stressful events has been clinically identified as PTSD.  As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran seeks entitlement to service connection for bilateral flat feet which he contends were incurred in service. Specifically, the Veteran asserts that his flat feet developed as a result of prolonged training that included running, marching, and long hikes in combat boots. The Veteran reported that his feet hurt during and after service, however, he believed that this was normal and did not seek medical attention until many years after service. As mentioned in the section above, the Veteran also reported that he was dissuaded from seeking medical attention by a drill sergeant who indicated that the Veteran would be perceived negatively if he went to medical call for his feet. He further reported that he experienced problems with foot pain and balance until he was eventually diagnosed with bilateral flat feet at the Hampton VAMC in 2011. VA treatment records contain numerous notations of bilateral foot pain and bilateral flat feet. 

In the rating decision on appeal, the RO acknowledged that the Veteran has been treated for flat feet, however found that there was no evidence of complaint, treatment, or diagnosis of flat feet in service and that the Veteran did not have treatment for the condition until approximately 35 years after service. The RO determined that there was no evidence linking the Veteran's current condition to his military service. 

In September 2016, the Veteran submitted a letter from his VA primary care physician, Dr. A.S. The doctor noted that the Veteran suffers from chronic foot pain which he attributes to the development of flat feet in service. The Veteran reported that during active duty he had to march, stand in place for prolonged periods of time, and go on long hikes in combat boots with poor arch support. The doctor noted that his VA record documents ongoing complaints of foot pain. Dr. A.S. opined that it was at least as likely as not that the Veteran's foot problems began when he was on active duty. See September 2016 Medical Opinion of Dr. A.S.

While the Board acknowledges the opinion submitted by Dr. A.S., the Board finds that the opinion is inadequate. Although Dr. A.S. acknowledged the Veteran's lay statements of symptoms as well as relevant treatment records documenting ongoing complaints of foot pain, she did not provide a rationale for her determination that the Veteran's current foot problems were a result of service. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof). The fact that Dr. A.S. is the Veteran's primary care physician, and thus familiar with his medical history and condition, tends to lend greater probative value to her opinion in general. However, Dr. A.S. merely presented a positive nexus opinion, based largely on the Veteran's subjective history, without any substantial rationale or authoritative support. In the absence of a supporting rationale for the conclusion that the Veteran's foot problems began in active duty, the opinion is too vague and speculative. The United States Court of Appeals for Veterans Claims (Court) has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Nieves-Rodriguez, supra.

Additionally, the Veteran has not yet been afforded a VA examination for the purpose of determining whether his bilateral flat feet are related to his military service. The Board finds that the Veteran's current diagnosis of bilateral flat feet, his statements concerning an in-service injury or injuries, and the opinion from Dr. A.S. indicating a possible nexus between the two, is sufficient to trigger the duty on the part of VA to provide an examination as to this claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159   (c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination). Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his bilateral flat feet.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for his bilateral flat foot condition. The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. After all available records have been associated with the claims file, schedule the Veteran for the appropriate VA examination. The Veteran's record, including a copy of this remand, must be made available for review, and the examiner should indicate that the Veteran's record was reviewed in connection with the examination. All indicated tests or studies must be completed. The examiner should describe all findings in detail.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral flat feet were incurred in, or are otherwise related to, his period of active service, due to prolonged running, standing, marching, and hiking in combat boots.  

The opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated based on the entirety of the evidence.

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


